DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer

The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,963,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0335602 A1) further in view of Ligtenberg et el. (US 2007/0138806 A1).

Regarding claim 1, Hu discloses an electronic device (Fig. 1-3), comprising: 
a casing (Fig. 1-1 elements 1-H and 1-B), having an outer surface, an inner surface opposite to the outer surface (as shown in Fig. 1-H) and an accommodating groove penetrating through the outer surface and the inner surface (as shown in Fig. 1-H wherein the opening along axis 1-O is interpreted as the accommodating groove);
 a driven component (Fig. 1-1 element 1-E), movably disposed in the accommodating groove (as discussed in Paragraph [0167]); 
a magnetic component (Fig. 1-1 element 1-M), connected to the driven component (as shown in Figs. 1-1 and 6-2 and discussed in Paragraph [0166]); and 
an electromagnetic component (Fig. 1-1 element 1-C), aligned with the magnetic component (as shown in Fig. 1-1), and the magnetic component and the electromagnetic component located on the same side of the inner surface (as shown in Fig. 1-1 wherein both the magnetic and electromagnetic components are on the inside of the inner surface), when the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from a first position to a second position, and wherein the electromagnetic component and the driven component are moved synchronously  (as discussed in Paragraph [0167]).
Hu does not expressly disclose wherein when the electromagnetic component is not powered, the magnetic component and the electromagnetic component are attracted to each other, and the driven component is positioned at a first position, and wherein the magnetic component and the driven component are moved synchronously, however, with respect to the limitation of “wherein the magnetic component and the driven component are moved synchronously”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the positions of the magnetic component and the electromagnetic component, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167, and one of ordinary skill in the art would have been motivated to perform the part reversal in order to simplify the electronic connections between to the electromagnetic component by positioning it on a non-moving portion of the device.
Ligtenberg teaches wherein when an electromagnetic component is not powered, a magnetic component and the electromagnetic component are attracted to each other, and a driven component is positioned at a first position (as discussed in Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art to have the magnetic component be attracted to the electromagnetic component when the electromagnetic component is not powered in order to hold the driven component in a specified position in the event of a power loss, so as to provide a failsafe mode of operation.

Regarding claim 2, Hu in view of Ligtenberg discloses the device as set forth in claim 1 above and further comprising:
a carrier (Hu: Fig. 1-1 element 1-R), connected to the driven component (as discussed in Hu: Paragraph [0166]), wherein the carrier, the magnetic component and the electromagnetic component are located on the same side of the inner surface (as shown in Hu: Fig. 1-1 wherein the carrier, the magnetic component and the electromagnetic component are located on the inside of the inner surface), and the magnetic component is connected to the driven component through the carrier (as shown in Hu: Fig. 1-1); and 
at least one elastic component (Hu: Fig. 1-1 elements 1-S1 and 1-S2), disposed between the carrier and the inner surface (as shown in Hu: Fig. 1-1), wherein when the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from the first position to the second position (as discussed in Hu: Paragraph [0166]), and the carrier is moved toward the inner surface along with the driven component and compresses the elastic component (wherein a movement along the axis 1-O must necessarily compress at least one of the at least one elastic components).

Regarding claim 3, Hu in view of Ligtenberg discloses the device as set forth in claim 2 above and further comprising: 
a bracket (Hu: Fig. 1-1 element 1-F), having at least one fixing portion (Hu: Fig. 1-5 element 1-F2) and a cantilever portion (Hu: Fig. 1-5 element 1-F3) connected to the fixing portion, wherein the fixing portion is connected to the inner surface (as shown in Hu: Fig. 1-9), and the elastic component and the cantilever portion are respectively located at two opposite sides of the carrier (as shown in Hu: Fig 1-2), the electromagnetic component is connected to the cantilever portion (as shown in Hu: Fig. 1-3), and the magnetic component and the electromagnetic component are respectively located at two opposite sides of the cantilever portion (as shown in Hu: Fig. 1-2 wherein on of the magnetic components is located on the right hand side of the cantilever portion and one of the electromagnetic components is located on the left hand side of the cantilever).

Regarding claim 4, Hu in view of Ligtenberg discloses the device as set forth in claim 2 above and further wherein the casing further has at least one first positioning portion (Hu: Fig. 2-13 element 2-B1) located on the inner surface, and the carrier has at least one second positioning portion (Hu: Fig. 2-15 element 2-R2) facing the inner surface, the first positioning portion is aligned with the second positioning portion (wherein the first positioning portion and the second positioning portion are aligned parallel with axis 1-O) and respectively configured to position the elastic component (as shown in Hu: Figs. 2-14 and 2-15).

Regarding claim 6, Hu in view of Ligtenberg discloses the device as set forth in claim 1 above and further comprising: a carrier (Hu: Fig. 1-1 element 1-R), connected to the driven component (as discussed in Hu: Paragraph [0166]), wherein the carrier, the magnetic component and the electromagnetic component are located on the same side of the inner surface (as shown in Hu: Fig. 1-1 wherein the carrier, the magnetic component and the electromagnetic component are located on the inside of the inner surface), and the magnetic component is connected to the driven component through the carrier (as shown in Hu: Fig. 1-1); and a bracket (Hu Fig. 1-1 element 1-F), fixed to the inner surface (as shown in Hu Fig. 1-2), wherein the electromagnetic component is attached to the bracket (as shown in Hu Fig. 1-2), and the carrier is disposed between the inner surface and the bracket (wherein the carrier is located beneath the bracket and therefore the carrier is between the bracket and the inner surface of Hu element 1-B).

Regarding claim 7, Hu discloses an electronic device (Fig. 5-1 element 5-A1), comprising: 
a first body; and 
a second body, pivoted to the first body (wherein Paragraph [0250] describes the electronic device as being a laptop, which is well known in the art to be comprised of a first body pivoted to a second body), wherein the second body comprises: 
a casing (Fig. 1-1 elements 1-H and 1-B), having an outer surface, an inner surface relative to the outer surface (as shown in Fig. 1-H) and an accommodating groove penetrating through the outer surface and the inner surface (as shown in Fig. 1-H wherein the opening along axis 1-O is interpreted as the accommodating groove);
 a driven component (Fig. 1-1 element 1-E), movably disposed in the accommodating groove (as discussed in Paragraph [0167]); 
a magnetic component (Fig. 1-1 element 1-M), connected to the driven component (as shown in Figs. 1-1 and 6-2 and discussed in Paragraph [0166]); and 
an electromagnetic component (Fig. 1-1 element 1-C), aligned with the magnetic component (as shown in Fig. 1-1), and the magnetic component and the electromagnetic component located on the same side of the inner surface (as shown in Fig. 1-1 wherein both the magnetic and electromagnetic components are on the inside of the inner surface), when the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from a first position to a second position, and wherein the electromagnetic component and the driven component are moved synchronously  (as discussed in Paragraph [0167]).
Hu does not expressly disclose when the second body is closed on the first body, the electromagnetic component is not powered, the magnetic component and the electromagnetic component are attracted to each other, and the driven component is positioned at a first position, when the second body is opened relative to the first body, the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from the first position to a second position, and wherein the magnetic component and the driven component are moved synchronously, however, with respect to the limitation of “wherein the magnetic component and the driven component are moved synchronously”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the positions of the magnetic component and the electromagnetic component, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167, and one of ordinary skill in the art would have been motivated to perform the part reversal in order to simplify the electronic connections between to the electromagnetic component by positioning it on a non-moving portion of the device.
Ligtenberg teaches wherein when a second body is closed on a first body an electromagnetic component is not powered, a magnetic component and the electromagnetic component are attracted to each other, and a driven component is positioned at a first position (as discussed in Paragraph [0063]), when the second body is opened relative to the first body, the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from the first position to a second position (as discussed in Paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art to have the magnetic component be attracted to the electromagnetic component when the electromagnetic component is not powered in order to hold the driven component in a specified position in the event of a power loss, so as to provide a failsafe mode of operation.

Regarding claim 8, Hu in view of Ligtenberg discloses the device as set forth in claim 6 above and further wherein the second body further comprises:
a carrier (Hu: Fig. 1-1 element 1-R), connected to the driven component (as discussed in Hu: Paragraph [0166]), wherein the carrier, the magnetic component and the electromagnetic component are located on the same side of the inner surface (as shown in Hu: Fig. 1-1 wherein the carrier, the magnetic component and the electromagnetic component are located on the inside of the inner surface), and the magnetic component is connected to the driven component through the carrier (as shown in Hu: Fig. 1-1); and 
at least one elastic component (Hu: Fig. 1-1 elements 1-S1 and 1-S2), disposed between the carrier and the inner surface (as shown in Hu: Fig. 1-1), wherein when the electromagnetic component is powered, the magnetic component and the electromagnetic component are repulsed to each other, thereby driving the driven component to move from the first position to the second position (as discussed in Hu: Paragraph [0166]), and the carrier is moved toward the inner surface along with the driven component and compresses the elastic component (wherein a movement along the axis 1-O must necessarily compress at least one of the at least one elastic components).

Regarding claim 9, Hu in view of Ligtenberg discloses the device as set forth in claim 7 above and further wherein the second body further comprises: 
a bracket (Hu: Fig. 1-1 element 1-F), having at least one fixing portion (Hu: Fig. 1-5 element 1-F2) and a cantilever portion (Hu: Fig. 1-5 element 1-F3) connected to the fixing portion, wherein the fixing portion is connected to the inner surface (as shown in Hu: Fig. 1-9), and the elastic component and the cantilever portion are respectively located at two opposite sides of the carrier (as shown in Hu: Fig 1-2), the electromagnetic component is connected to the cantilever portion (as shown in Hu: Fig. 1-3), and the magnetic component and the electromagnetic component are respectively located at two opposite sides of the cantilever portion (as shown in Hu: Fig. 1-2 wherein on of the magnetic components is located on the right hand side of the cantilever portion and one of the electromagnetic components is located on the left hand side of the cantilever).

Regarding claim 10, Hu in view of Ligtenberg discloses the device as set forth in claim 7 above and further wherein the casing further has at least one first positioning portion (Hu: Fig. 2-13 element 2-B1) located on the inner surface, and the carrier has at least one second positioning portion (Hu: Fig. 2-15 element 2-R2) facing the inner surface, the first positioning portion is aligned with the second positioning portion (wherein the first positioning portion and the second positioning portion are aligned parallel with axis 1-O) and respectively disposed to position the elastic component (as shown in Hu: Figs. 2-14 and 2-15).

Regarding claim 12, Hu in view of Ligtenberg discloses the device as set forth in claim 7 above and further comprising: a carrier (Hu: Fig. 1-1 element 1-R), connected to the driven component (as discussed in Hu: Paragraph [0166]), wherein the carrier, the magnetic component and the electromagnetic component are located on the same side of the inner surface (as shown in Hu: Fig. 1-1 wherein the carrier, the magnetic component and the electromagnetic component are located on the inside of the inner surface), and the magnetic component is connected to the driven component through the carrier (as shown in Hu: Fig. 1-1); and a bracket (Hu Fig. 1-1 element 1-F), fixed to the inner surface (as shown in Hu Fig. 1-2), wherein the electromagnetic component is attached to the bracket (as shown in Hu Fig. 1-2), and the carrier is disposed between the inner surface and the bracket (wherein the carrier is located beneath the bracket and therefore the carrier is between the bracket and the inner surface of Hu element 1-B).


Response to Arguments

Applicant’s arguments, see Remarks, filed 6/28/2022, with respect to Claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of 3/29/2022 have been withdrawn. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references with regard to the application of the reference in the rejection.  In this instance, the Remarks filed 6/28/2022 allege that the Hu reference fails to disclose the claimed features of “the magnetic component and the driven component are moved synchronously” as recited in independent claims, however the Remarks fail to address the obviousness of reversing the of the essential working parts of the magnetic component with the electromagnetic component.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841